By the Court.
Whether these charges were for a tavern debt or not, was a proper subject for the determination of the jury; the justice ought not, in such case, to nonsuit the plaintiff; but to let the facts be tried by a jury. It is, to he sure, the duty of the justice to explain the law to the jury, and charge them as to the law arising out of the facts in the cause. From the appearance of the account, there is reason to believe that the jury have erred; hut we cannot perceive any legal ground on which we can reverse the judgment of the justice. Judgment affirmed.